Title: Enclosure: Resolutions of the Antient Plymouth Society, 16 March 1809
From: Antient Plymouth Society (New London),Palm, John
To: 


            At a meeting of the Members, of the “Antient Plymouth Society. (Instituted in the Seventeenth Century; in commemoration of the first landing of our Fore Fathers, in New England, and preserved, thro succeeding generations to the present day:) in the City of NewLondon, State of Connecticut, on the 16th March 1809, at Otis’s Hall; previous notice being given to all the Members; James Hochie Esqr President.The following Resolutions being passed, was ordred to be recorded, upon the Journals of the Society.
            
              
                
                1st Resolved. that the thanks, of this Antient Plymouth Society, be given, to Thomas Jefferson Esquire, late President of the United States of America; for his faithfull services, during the past Eight years of his Administration: And that the prayers of the Society, for His welfare and happiness, thro the remainder of his Life, will be Commesurate, with the Illustrious public services, he has rendred his Country, during the Momentous period of thirty years, Ending the Fourth Instant.
              
              
                
                2d Resolved. That the President of this Society, be directed to transmit a coppy of the foregoing resolve to Thomas Jefferson Esquire at his seat at Monticello. 
              
            
            
              
                A true Coppy of Record
              
              
                Test 
              
            
            John Palm.
                Secretary
          